EXAMINER'S COMMENT

Drawings
The drawings filed on April 8, 2020 have been reviewed by the examiner and approved for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art citation to Brunnert appeared to be the closest related piece of evidence.  However, the reference failed to define “a rebound device” as set forth in the claims.  Specifically, the reference by itself or in combination does not reasonably disclose a device comprising a push mechanism, a motion guide mechanism, a force-creating mechanism, and an accessing mechanism, in combination with the other claimed elements as structurally stipulated and as functionally interrelated in conjunction with the fixed and movable rail units.  It is noted that the slide rail mechanism including the fixed rail unit and the movable rail unit were interpreted as being positively claimed in combination with the rebound device for examination purposes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various slide rail mechanisms with buffering / rebounding devices.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
March 8, 2022

/James O Hansen/Primary Examiner, Art Unit 3637